Name: Council Regulation (EEC) No 440/85 of 18 February 1985 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco (1985)
 Type: Regulation
 Subject Matter: foodstuff;  Africa;  trade
 Date Published: nan

 No L 52/ 12 Official Journal of the European Communities 22. 2. 85 COUNCIL REGULATION (EEC) No 440/85 of 18 February 1985 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco (1985) Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco is hereby approved on behalf of the Commu ­ nity. The text of the Agreement is annexed to this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (') was signed on 27 April 1976 and entered into force on 1 November 1978 ; Whereas the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning the import into the Community of preserved fruit salads origina ­ ting in Morocco should be approved, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment for the purpose of binding the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1985. For the Council The President G. ANDREOTTI (') OJ No L 264, 27 . 9 . 1978 , p. 2.